United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3590
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                              Victoria Christine Sharp

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                             Submitted: April 10, 2019
                              Filed: April 16, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      Victoria Sharp directly appeals after she pleaded guilty to bank fraud, under a
plea agreement containing an appeal waiver, and the district court1 sentenced her to

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
a below-Guidelines prison term. Her counsel has moved for leave to withdraw, and
has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
sentence.

      Upon careful review, we conclude that the appeal waiver is valid, enforceable,
and applicable to the issue raised in this appeal. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (validity and applicability of an appeal waiver is reviewed
de novo); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(appeal waiver will be enforced if the appeal falls within the scope of the waiver, the
defendant knowingly and voluntarily entered into the plea agreement and the waiver,
and enforcing the waiver would not result in a miscarriage of justice). We have also
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no non-frivolous issues for appeal falling outside the scope of the waiver.
Accordingly, we dismiss this appeal based on the appeal waiver, and we grant
counsel’s motion to withdraw.
                        ______________________________




                                         -2-